Exhibit 10.3
EXECUTION COPY
PLEDGE AMENDMENT
     This Pledge Amendment, dated September 30, 2008, is delivered pursuant to
Section 5(c) of the Pledge Agreement referred to below. The undersigned hereby
agrees that this Pledge Amendment may be attached to the Pledge Agreement, dated
as of December 29, 2006, between the undersigned and The Bank of New York Mellon
Trust Company, N.A. (formerly The Bank of New York Trust Company, N.A.), as
agent (the “Pledge Agreement”; capitalized terms defined therein being used
herein as therein defined) and that the shares listed on Schedule I to this
Pledge Amendment shall be deemed to be part of the Pledged Collateral and shall
secure all Secured Obligations.
Dated: September 30, 2008

            NEENAH FOUNDRY COMPANY
      By:   /s/ Jeffrey S. Jenkins         Name:   Jeffrey S. Jenkins       
Title:   Corporate Vice President - Finance and
Interim Chief Financial Officer     

Pledge Amendment

1 



--------------------------------------------------------------------------------



 



SCHEDULE I
TO PLEDGE AMENDMENT
Pledgor: Neenah Foundry Company

                                                      Stock                
Issuer of   Type and Class   Certificate           Number of     Pledged Stock  
of Stock   Numbers   Par Value   Shares   Percentage
Morgan’s Welding, Inc.
  Common     2       —       100       100 %

1 